Case 6:09-cr-00044-LGW-CLR Document 85 Filed 07/14/20 Page 1 of 2

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By CAsbell at 9:53 am, Jul 14, 2020
Case 6:09-cr-00044-LGW-CLR Document 85 Filed 07/14/20 Page 2 of 2
